Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Carriers, § 198*—when affidavit of defense by connecting carrier sufficiently alleges sole liability of initial carrier. In an action against a connecting interstate carrier for damage to shipment shipped under a through bill of lading, an affidavit of defense averring that the damages, “if any, are not chargeable in any way to the defendant,” is sufficient to raise the point that the Carmack Amendment has superseded all regulations and policies of the different States in regard to interstate carrier’s liability, and such action must be brought against the initial carrier.